Case 8:15-cv-01228-DOC-MRW Document 141 Filed 05/10/19 Page 1 of 3 Page ID #:2012




     1 Randall S. Leff (SBN 77148)
        rleff@ecjlaw.com
     2 Russell M. Selmont (SBN 252522)
        rselmont@ecjlaw.com
     3 ERVIN COHEN & JESSUP LLP
       9401 Wilshire Boulevard, Ninth Floor
     4 Beverly Hills, California 90212-2974
       Telephone (310) 273-6333
     5 Facsimile (310) 859-2325
     6
     7 Attorneys for Plaintiff JULIANA GRIFFO
     8
     9                                UNITED STATES DISTRICT COURT
    10                              CENTRAL DISTRICT OF CALIFORNIA
    11                               SOUTHERN DIVISION (SANTA ANA)
    12
    13 JULIANA GRIFFO,                                        Case No. 8:15-cv-01228-DOC (JCGx)
    14                       Plaintiff,                       Hon. David O. Carter – Courtroom 9D
    15             v.
                                                              JOINT STIPULATION TO DISMISS
    16 OCULUS VR, INC. and PALMER                             WITH PREJUDICE
       LUCKEY,
    17
               Defendants.
    18
                                                              4th Amended Complaint
    19                                                                      Filed:  9/26/2016
    20
    21
    22
    23
    24
    25
    26
    27
    28
         15546.1:9580652.1
                                                           1               Case No. 8:15-cv-01228-DOC (JCGx)
                                      JOINT STIPULATION TO DISMISS WITH PREJUDICE
Case 8:15-cv-01228-DOC-MRW Document 141 Filed 05/10/19 Page 2 of 3 Page ID #:2013




     1             This stipulation is entered into by and between Plaintiff Juliana Griffo
     2 (“Plaintiff”) and Defendants Oculus VR, Inc., and Palmer Luckey (“Defendants”
     3 and collectively, the “Parties”), by and through counsel of record, pursuant to Rule
     4 41 of the Federal Rules of Civil Procedure and Central District of California Local
     5 Rule 7-1.
     6             WHEREAS, Plaintiff filed its Fourth Amended Complaint [Dkt. No. 44]
     7 against Defendants on September 26, 2016;
     8             WHEREAS, Defendants filed their Answer on February 10, 2017;
     9             WHEREAS, the Parties have arrived at a full settlement agreement resolving
    10 this action (the “Settlement”).
    11             NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED:
    12             1.        Plaintiff’s Complaint against Defendants is hereby dismissed in its
    13 entirety with prejudice with each side to bear its own costs.
    14
    15 DATED: May 10, 2019                           ERVIN COHEN & JESSUP LLP
    16
    17                                               By:         /s/ Russell M. Selmont
    18                                                     Randall S. Leff
                                                           Russell M. Selmont
    19                                                     Attorneys for Plaintiff JULIANA GRIFFO
    20
    21 DATED: May 10, 2019                           KEKER, VAN NEST & PETERS LLP
    22
    23                                               By:         /s/ David J. Silbert
    24                                                     David J. Silbert

    25                                                     KWUN BHANSALI LAZARUS LLP
    26
                                                           Attorneys for Defendants OCULUS VR,
    27                                                     INC. and PALMER LUCKEY
    28
         15546.1:9580652.1
                                                          2               Case No. 8:15-cv-01228-DOC (JCGx)
                                     JOINT STIPULATION TO DISMISS WITH PREJUDICE
Case 8:15-cv-01228-DOC-MRW Document 141 Filed 05/10/19 Page 3 of 3 Page ID #:2014




     1                             CERTIFICATE OF SERVICE
     2                       CENTRAL DISTRICT OF CALIFORNIA
     3                         Juliana Griffo v. Oculus VR, Inc., et al.
     4                             Case No.: 8:15-cv-01228-DOC
     5         The undersigned certifies that on May 10, 2019, the following documents and
       all related attachments (“Documents”) were filed with the Court using the CM/ECF
     6 system.
     7             JOINT STIPULATION TO DISMISS WITH PREJUDICE
     8       Pursuant to L.R. 5-3.2, all parties to the above case and/or each attorneys of
       record herein who are registered users are being served with a copy of these
     9 Documents via the Court’s CM/ECF system. Any other parties and/or attorneys of
       record who are not registered users from the following list are being served by first
    10 class mail.
    11                                        By:         /s/ Russell M. Selmont
                                                    Russell M. Selmont
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         15546.1:9580652.1
                                                   1               Case No. 8:15-cv-01228-DOC (JCGx)
                              JOINT STIPULATION TO DISMISS WITH PREJUDICE
